722 N.W.2d 818 (2006)
Bruce G. LYONS, Garnishor Plaintiff-Appellee,
v.
JIM MOCERI & SONS, INC., and Mariano Moceri, Jr., a/k/a Mario Moceri, Defendants, and
Moceri Produce, Inc., Garnishee Defendant-Appellant.
Docket No. 131533. COA No. 254575.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.